DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 01/27/2022. Claims 1, 9-10, 32, 35, 37 and 40-41 have been amended. Claims 1-10 and 32-42 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over KISHIKAWA et al. (US 20180316680 A1, hereinafter “KISHIKAWA”) in view of AMOH et al. (US .
Regarding claims 1, 40 and 41, KISHIKAWA (Fig. 1) discloses an electronic control device, A non-transitory computer-readable recording medium for use in a computer and a gateway device (see paragraph [0055] “a computer program, or a computer-readable recording medium such as a CD-ROM, and may be realized by any combination of a system”) and at least ¶ [0059] comprising: an acquisition unit configured to acquire state information indicating at least one of a state of a movable body and a state of an external environment in which the movable body is moving, and a control instruction indicating at least one of a steering control instruction for steering the movable body and an acceleration control instruction for adjusting acceleration of the movable body (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].
KISHIKAWA does not explicitly teach a determining unit configured to determine whether the control instruction is a false control instruction based on the at least one state indicated by the state information acquired and control indicated by the control instruction acquired. However, AMOH teaches a determining unit configured to determine whether the control instruction is a false control instruction based on the at least one state indicated by the state information acquired and control indicated by the control instruction acquired (see paragraph [0053] “Consequently, even when first electronic control unit 11 sets a false control command, it is possible to prevent the vehicle from running under false automatic control…”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KISHIKAWA to include the control instruction is a false control instruction based on the at least one state indicated, as taught by AMOH in order to provide the safety of the vehicle is ensured.  
KISHIKAWA, AMOH do not explicitly teach the false control instruction being made by an attacker and being different from a normal control instruction transmitted by at least one of the electronic control device or an electronic control unit. However, RAVE teaches or at least suggests the false control instruction being made by an attacker and being different from a normal control instruction transmitted by at least one of the electronic control device or an electronic control unit (where the automatic monitoring tool fails to detect the ECU malfunction, but the human user of the vehicle senses that something is wrong and is able to manually perform the switch. The systems and/or methods described herein provide a mechanism for handling sophisticated attacks that tamper with the monitoring tool, in which ECU malfunction is not automatically detected, by providing a way for the human user to activate the switch; RAVE at ¶ [0059]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KISHIKAWA and AMOH to include the false control instruction being made by an attacker, as taught by RAVE in order to prevent access to ECUs of backup vehicle ECUs externally from the vehicle.

Regarding claim 2, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the acquisition unit is configured to acquire the control instruction as an acceleration control instruction (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 3, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above, but KISHIKAWA does not explicitly teaches a disabling unit configured to disable or discard the acceleration control instruction in a case where the determining unit determines that the acceleration control instruction is the false control instruction.  However, AMOH teaches a disabling unit configured to disable or discard the acceleration control instruction in a case where the determining unit determines that the acceleration control instruction is the false control instruction (see paragraph [0051] “The predetermined control may relate vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KISHIKAWA, AMOH to include the determining unit determines that the acceleration control instruction is the false control instruction, as taught by RAVE in order to prevent access to ECUs of backup vehicle ECUs externally from the vehicle.


Regarding claim 4, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above, but KISHIKAWA does not explicitly teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the acceleration control instruction indicates control which is not consistent with the at least one state indicated by the state information. However, AMOH teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the acceleration control instruction indicates control which is not consistent with the at least one state indicated by the state information (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KISHIKAWA to include the determining unit determines that the acceleration control instruction is the false control instruction, as taught by RAVE in order to prevent access to ECUs of backup vehicle ECUs externally from the vehicle.

Regarding claim 5, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the at least one state indicated by the state information indicates a set speed of the movable body or a regulation speed at a place that the movable body is moving, and the acceleration control instruction indicates control which causes the movable body to move at a speed exceeding the set speed or the regulation speed (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 6, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the at least one state indicated by the state information indicates a vehicle speed of the movable body or a relative speed with respect to an object that is in a traveling direction of the movable body, and the acceleration control instruction indicates control which causes the movable body to move at a speed exceeding a first predetermined value (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 7, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the at least one state indicated by the state information indicates a distance to an object that is in a direction of travel of the movable body, and the acceleration control instruction indicates control which causes the movable body to move at a speed exceeding a first predetermined value that corresponds to the distance to the object(see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 
 
Regarding claim 8, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the acceleration control instruction indicates control for causing the movable body to accelerate, and the at least one state indicated by the state information indicates a state that the movable body should be caused to decelerate (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 9, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in a case where the at least one state indicated by the state information indicates that information the movable body uses to determine speed control has been received from a preceding movable body with respect to the movable body, and the acceleration control instruction indicates control which is not consistent with the speed control determined (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 10, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the acceleration control instruction is the false control instruction in: (1) a case where the at least one state indicated by the state information indicates that an advanced driver assistance system provided in the movable body is off, and the acceleration control instruction indicates control that causes the movable body to move at a speed exceeding a or (2) a case where the at least one state indicated by the state information indicates that the advanced driver assistance system provided in the movable body is off, and the acquisition unit acquires the acceleration control instruction within a predetermined time period (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 42, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, RAVE teaches or at least suggests wherein the false control instruction is transmitted by the attacker and is different from the normal control instruction transmitted by the at least one of the electronic control device or the electronic control unit (where the automatic monitoring tool fails to detect the ECU malfunction, but the human user of the vehicle senses that something is wrong and is able to manually perform the switch. The systems and/or methods described herein provide a mechanism for handling sophisticated attacks that tamper with the monitoring tool, in which ECU malfunction is not automatically detected, by providing a way for the human user to activate the switch; RAVE at ¶ [0059]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KISHIKAWA and AMOH to include the false control instruction being made by an attacker, as taught by RAVE in order to prevent access to ECUs of backup vehicle ECUs externally from the vehicle.

Regarding claim 32, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the acquisition unit is configured to acquire a steering control instruction as the control instruction (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 33, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches a disabling unit configured to disable or discard the steering control instruction in a case where the determining unit determines that the steering control instruction is the false control instruction (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 34, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the steering control instruction is the false control instruction in a case where the steering control instruction indicates control which is not consistent with the at least one state indicated by the state information (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”). 

Regarding claim 35, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the steering control instruction is the false control instruction in 
(1) a case where the at least one state indicated by the state information indicates a state that the movable body should move in a first direction, and the steering control instruction indicates control that causes the movable body to move in a second direction that is different from the first direction, 
(2) a case where the at least one state indicated by the state information indicates a state that the movable body should be steered by a steering amount that is less than or equal to a first predetermined value, and the steering control instruction indicates control for a steering amount that is greater than the first predetermined value, or 
(3) a case where the at least one state indicated by the state information indicates a state that the movable body should be steered by a (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 36, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the determining unit determines that the steering control instruction is the false control instruction in:
1) a case where the at least one state indicated by the state information indicates a state that the movable body should be moved by manual steering, and the steering control instruction indicates control for a steering amount that is outside a first predetermined range, 
(2) a case where the at least one state indicated by the state information indicates a state that the movable body should be moved by manual steering, and the acquisition unit acquires the steering control instruction within a first predetermined time period, 
(3) a case where the at least one state indicated by the state information indicates a state that the movable body should be moved by automatic steering, and the steering control instruction indicates control for a steering amount that is outside a second predetermined range, or 
(4) a case where the at least one state indicated by the state information indicates a state that the movable body should be moved by automatic steering, and the acquisition unit fails to acquire the steering control instruction within a second predetermined time period (see paragraph control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 37, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the state information indicates a state relating to a lane keeping function of the movable body, and the determining unit determines that the steering control instruction is the false control instruction in:
(1) a case where the state information indicates that the lane keeping function is off, and the steering control instruction indicates control for a steering amount that is outside a 
(2) a case where the state information indicates that the lane keeping function is on and indicates a travel route of the movable body according to the lane keeping function, and the steering control instruction indicates control that specifies steering control that causes the movable body to deviate from the travel route, or 
(3) a case where the state information indicates that the lane keeping function is on and indicates a speed of the movable body, and the steering control instruction indicates control for a steering amount that is outside a fourth predetermined range (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 38, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the state information indicates a state relating to a parking assistance function of the movable body, and the determining unit determines that the steering control instruction is the false control instruction in a case where the state information indicates a target parking position of the movable body according to the parking assistance function, and the steering control instruction indicates control that causes the movable body to move in a direction that is different from a direction toward the target parking position (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

Regarding claim 39, KISHIKAWA, AMOH as modified by RAVE discloses the claimed invention substantially as explained above. Further, KISHIKAWA teaches wherein the state information indicates a state relating to a lane changing function of the movable body, and the determining unit determines that the steering control instruction is the false control instruction in:
(1) a case where the state information indicates a state that a traffic lane in which the movable body moves should be changed to an adjacent traffic lane in a first direction, and the steering control instruction indicates control that causes the movable body to move in a second direction that is different from the first direction, or 
(2) a case where the state information indicates a state that a traffic lane in which the movable body moves should be changed, and the steering control instruction indicates control that specifies a steering amount that keeps the movable body in the traffic lane in which the movable body is moving (see paragraph [0051] “The predetermined control may relate to traveling of the vehicle. Also, in the receiving, sequential reception may be performed of state frames include any one of vehicle speed, rotation speed of wheels, yaw rate, acceleration, steering angle, accelerator pedal angle, braking level, engine revolutions, electric motor revolutions, gearshift position, and state of ignition switch”) and (see paragraph [0085] “FIG. 6 illustrates an example of vehicle state information that the vehicle state storing unit 170 stores…”and at least ¶ [0086], [0088].

 Response to Arguments
Applicant’s arguments filed on 01/27/2022 with respect to claims 1-10 and 32-42 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663